DETAILED ACTION
 	This Action is in response to Applicant’s amendment filed on 4/26/2022. Claims 1-5, 8-12, and 15-19 are still pending in the present application. This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Application Publication No. 2019/0104452) in view of Behnamfar et al. (U.S. Patent Application Publication No. 2014/0038605)

 	Referring to Claim 1, Park discloses discloses a data transmission method, applied to a source network device, the method comprising: forwarding data to a target network device when determining that a terminal device is successfully handed over to the target network device (Fig. 6A and pars 82-86, Handover, Source eNB data forwarding/ SN Status transfer to Target eNB), wherein when the terminal device initiates a handover to the target network device, the terminal device maintains a connection with the source network device (par 83, UE may disconnect after receiving an ACK on handover indication message, i.e. when handover is initiated, connection is maintained; also, par 82,connection maintained till UE executes uplink transmission, i.e. after when handover is initiated), wherein before forwarding data to the target network device when determining that the terminal device is successfully handed over to the target network device, the method further comprises: sending a handover command to the terminal device, wherein the handover command is used for indicating target network device information to the terminal device (Fig. 6A and par 82, handover command, target information), wherein the handover command contains connection reconfiguration information of the target network device (Fig. 6A and par 82, RRC connection reconfiguration message).
However, Park does not explicitly disclose indicating at least two target network devices.
In the same field of endeavor, Behnamfar et al. discloses indicating at least two target network devices (par 154, cell identity of target cells).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate indicating at least two target network devices, as taught by Behnamfar et al., in the method of Park, for the purpose of implementing handover to a cell with best signal strength amongst multiple neighboring cells, based on RRC reconfiguration message (Behnamfar et al., pars 151-154).
 	Referring to Claim 2 as applied to Claim 1 above, Park as modified discloses the method, wherein when determining that the terminal device is successfully handed over to the target network device, the method further comprises: receiving identity information of the target network device (Behnamfar et al., pars 81 and 82, Handover to specific target eNB; Also, security algorithm identifier).  
	Referring to Claim 3 as applied to Claim 2 above, Park as modified discloses the method, wherein receiving identity information of the target network device comprises: receiving the identity information, sent by the terminal device, of the target network device to which the terminal device is successfully handed over; or receiving the identity information sent by the target network device (Behnamfar et al., pars 81 and 82, target eNB; identifier).  
	Referring to Claim 4 as applied to Claim 1 above, Park as modified discloses the method, wherein forwarding data to the target network device comprises: forwarding uplink data and/or downlink data to the target network device (Behnamfar et al., Fig. 6A and pars 82-86, data forwarding/ SN Status transfer).  
	Referring to Claim 5 as applied to Claim 4 above, Park as modified discloses the method, wherein forwarding data to the target network device further comprises at least one of the following: sending a data status report to the target network device; sending a Serial Number (SN) of a data packet on the source network device side to the target network device; or sending Data Radio Bearer (DRB) configuration to the target network device (Behnamfar et al., Fig. 6A and pars 82-86, data, SN Status transfer).  
	Referring to Claim 8, Park discloses a source network device, comprising: a processor, configured to forward data to a target network device via a transceiver, when determining that a terminal device is successfully handed over to the target network device, wherein when the terminal device initiates a handover to the target network device, the terminal device maintains a connection with the source network device (par 83, UE may disconnect after receiving an ACK on handover indication message, i.e. when handover is initiated, connection is maintained; also, par 82,connection maintained till UE executes uplink transmission, i.e. after when handover is initiated), and the transceiver, configured to send data to the target network device (Fig. 6A and pars 82-86, Handover, Source eNB data forwarding/ SN Status transfer to Target eNB), wherein the transceiver is further configured to send a handover command to the terminal device, wherein the handover command is used for indicating target network device information to the terminal device (Fig. 6A and par 82, handover command, target information), wherein the handover command contains connection reconfiguration information of the target network device (Fig. 6A and par 82, RRC connection reconfiguration message).
However, Park does not explicitly disclose indicating at least two target network devices.
In the same field of endeavor, Behnamfar et al. discloses indicating at least two target network devices (par 154, cell identity of target cells).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate indicating at least two target network devices, as taught by Behnamfar et al., in the source network device of Park, for the purpose of implementing handover to a cell with best signal strength amongst multiple neighboring cells, based on RRC reconfiguration message (Behnamfar et al., pars 151-154).
	Referring to Claim 9 as applied to Claim 8 above, Park as modified discloses the source network node, wherein the transceiver is further configured to receive identity information of the target network device (Behnamfar et al., pars 81 and 82, Handover to specific target eNB; Also, security algorithm identifier).  
	Referring to Claim 10 as applied to Claim 9 above, Park as modified discloses the source network node, wherein the transceiver is configured to receive the identity information, sent by the terminal device, of the target network device to which the terminal device is successfully handed over; or receive the identity information sent by the target network device (Behnamfar et al., pars 81 and 82, target eNB; identifier).  
 	Referring to Claim 11 as applied to Claim 8 above, Park as modified discloses the source network node, wherein the transceiver is configured to forward uplink data and/or downlink data to the target network device (Behnamfar et al., Fig. 6A and pars 82-86, data forwarding/ SN Status transfer).  
Referring to Claim 12 as applied to Claim 11 above, Park as modified discloses the source network node, wherein the transceiver is further configured to perform at least one of the following: sending a data status report to the target network device; sending a Serial Number (SN) of a data packet on the source network device side to the target network device; or sending Data Radio Bearer (DRB) configuration to the target network device (Behnamfar et al., Fig. 6A and pars 82-86, data, SN Status transfer).  
	Referring to Claim 15, Park discloses a target network device, comprising: a processor, configured to receive, via a transceiver, data forwarded by a source network device, when determining that a terminal device is successfully handed over to the target network device; and the transceiver, configured to receive data sent by the source network device (Fig. 6A and pars 82-86, Handover, Source eNB data forwarding/ SN Status transfer to Target eNB), wherein when the terminal device initiates a handover to the target network device, the terminal device maintains a connection with the source network device (par 83, UE may disconnect after receiving an ACK on handover indication message, i.e. when handover is initiated, connection is maintained; also, par 82,connection maintained till UE executes uplink transmission, i.e. after when handover is initiated), and the transceiver, configured to receive data sent by the source network device (Fig. 6A and pars 82-86, Handover, Source eNB data forwarding/ SN Status transfer to Target eNB), wherein the transceiver is further configured to send connection reconfiguration information to the source network device, wherein connection reconfiguration information of target network device is sent to the terminal device by the source network device (Fig. 6A and par 82, RRC connection reconfiguration message).
However, Park does not explicitly disclose indicating at least two target network devices.
In the same field of endeavor, Behnamfar et al. discloses indicating at least two target network devices (par 154, cell identity of target cells).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate indicating at least two target network devices, as taught by Behnamfar et al., in the target network device of Park, for the purpose of implementing handover to a cell with best signal strength amongst multiple neighboring cells, based on RRC reconfiguration message (Behnamfar et al., pars 151-154).
Referring to Claim 16 as applied to Claim 15 above, Park as modified discloses the target network device, wherein the transceiver is further configured to send identity information of the target network device to the source network device (Behnamfar et al., pars 81 and 82, target eNB; identifier).  
Referring to Claim 17 as applied to Claim 15 above, Park as modified discloses the target network device, wherein the transceiver is configured to receive uplink data and/or downlink data forwarded by the source network device (Behnamfar et al., Fig. 6A and pars 82-86, data forwarding/ SN Status transfer).  
Referring to Claim 18 as applied to Claim 17 above, Park as modified discloses the target network device, wherein the transceiver is further configured to perform at least one of the following: receiving a data status report forwarded by the source network device; receiving a Serial Number (SN) of a data packet on the source network device side forwarded by the source network device; or receiving Data Radio Bearer (DRB) configuration forwarded by the source network device (Behnamfar et al., Fig. 6A and pars 82-86, data, SN Status transfer).  
 	Referring to Claim 19, Park as modified discloses a non-transitory computer readable storage medium, wherein the computer readable storage medium is used for storing a computer program that enables a computer to implement acts of the method according to claim 1 (Behnamfar et al., Fig. 6A and pars 82-86, eNB, etc.).  






 			   Response to Arguments 	
 	Applicant's arguments filed 4/26/2022 have been fully considered but are moot in view of new grounds of rejection necessitated by amendment. See the above rejection for the relevant citations found in the cited prior art disclosing the amended limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to target network devices: 	U.S. Pat. Application Pub. No. 2021/0297909 to Lee et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642